Title: To Thomas Jefferson from Joseph Habersham, 25 March 1801
From: Habersham, Joseph
To: Jefferson, Thomas


Joseph Habersham presents his compliments to Mr. Jefferson & has the pleasure to say that the letter inclosed to him yesterday was addressed to the proper office & will be duly forwarded.
The postmaster general several years since authorised the employment of Letter-Carriers (penny posts) in this city; and one was employed for some time: but the emoluments being found inadequate to the labour it was relinquished by the person employed and no other could be prevailed upon to undertake it. Two applications were made yesterday to the Postmaster who will be glad to appoint a proper person, both for his own convenience and the public.

Letter Carriers receive two cents, for each letter delivered, of the individual to whom it is addressed, no other allowance can be made him by the postmaster general but the postmaster might pay him something for assistance as a clerk in the office; this was suggested to him but he did not meet with a suitable person
March 25. 1801
Having received some hurt by a fall from his horse yesterday, J. Habersham begs to be excused for not calling personally to state the above:
